Citation Nr: 1730693	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  14-22 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a lumbosacral strain prior to February 2, 2015.

Entitlement to a disability rating in excess of 20 percent for a lumbosacral strain from February 2, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1988 to February 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) rating decision in January 2013 that continued a 10 percent rating for lumbosacral strain.  

An interim March 2015 supplemental statement of the case (SSOC) increased the rating for lumbosacral strain to 20 percent, effective February 2, 2015.  Because the Veteran was not awarded the full benefit sought in this case, the increased rating claim for lumbosacral strain remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2016, a hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

An August 2016 Board decision (by the undersigned) remanded the case for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to February 2, 2015, the Veteran's lumbosacral strain was not shown to have been manifested by limitation of forward flexion to 60 degrees or less; combined range of motion (ROM) limited to 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis of the spine; or incapacitating episodes of intervertebral disc syndrome having a total duration of at least two weeks during a 12-month period.

2. From February 2, 2015, the Veteran's lumbosacral strain was not shown to have been manifested by forward flexion of 30 degrees or less; ankylosis of the entire thoracolumbar spine or cervical spine; or incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks during a 12-month period.


CONCLUSIONS OF LAW

1. Prior to February 2, 2015, a rating in excess of 10 percent for lumbosacral strain is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code (Code) 5242 (2016).

2. From February 2, 2015, a rating in excess of 20 percent for lumbosacral strain is not warranted.  Id. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

VA's duty to notify was satisfied by a September 2012 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

At the June 2016 hearing before the undersigned, the undersigned explained how a lumbosacral spine disability is rated and the type of evidence the Veteran could submit to support his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran's testimony reflects knowledge of what is necessary to substantiate the claim.  There is no allegation of a deficiency in the conduct of the hearing.

The Veteran's pertinent VA treatment records have been obtained.  The AOJ arranged for VA examinations in October 2012, February 2015, May 2015, and pursuant to the Board's remand, in February 2017.  The Board finds that these medical opinions, taken together, are adequate for rating purposes, as they reflect familiarity with the record and relevant medical history, and note all pertinent findings needed for rating the disabilities.  The Board notes that as part of the Board's remand, the February 2017 examiner was asked to address the Veteran's reports of flare-ups during the February 2015 and May 2015 VA examinations.  The February 2017 examiner indicated that he could not address such reports because he was not present for those examinations.  It is clear that the February 2017 VA examiner reviewed the assembled post-service data and reviewed the record.  Accordingly the Board finds the report of that examination adequate for rating purposes, as it includes all findings necessary to properly adjudicate the claim and there has been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159 (c)(4); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.




Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.
 
When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment.  Id.  

The Veteran's lumbosacral spine disability has been rated under Code 5242, for degenerative arthritis of the spine, and the General Rating Formula for Diseases and Injuries of the Spine, which provide the following criteria for rating the disability with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or, for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Code 5235, 5242.

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Code 5242, Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5242, Note (2).  All measured ranges of motion are to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5242, Note (4).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a, Code 5242, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the following ratings are applied.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a , Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and will focus on what the evidence shows, or fails to show, as to the claim.

Factual Background

Because the Veteran filed his claim for a rating in excess of 10 percent for his service connected lumbosacral strain on June 14, 2012, the Board will evaluate medical evidence from one year prior (that is, beginning June 14, 2011). 

In a July 2011 VA treatment note, a review of the Veteran's MRI showed a large right paracentral disc herniation L4/5 with inferior migration and neural encroachment, small left foraminal disc extrusion L3/4 with neural encroachment, mild rightward findings L5/S1, and mild scoliosis.  

In a November 2011 VA nursing assessment, the Veteran reported he had been wearing the same back brace for three years.  In an addendum note, it was noted he was provided a new one. 

In a December 2011 VA addendum note, the Veteran's physician noted he had right L5 radiculopathy most likely due to right L4-L5 disc herniation.  

In a May 2012 VA primary care note, the Veteran reported continuing lower back pain and knee pain, and was using a back brace and knee brace.  He also reported he had been on Vicodin for many years and he reported having pain which at its maximum was 7-8 out of 10.  

In a June 2012 VA radiology post-procedure note, the Veteran underwent an epidural steroid injection.  He reported that his pain was rated 10 out of 10 before the procedure and 6 out of 10 afterwards.  

In September 2012 letter, the Veteran's co-workers reported that he would sometimes cry or scream out in pain due to his back and that he sometimes has to lay on his back at work or do stretching exercises to help with the pain.  

In an October 2012 letter, the Veteran's parents reported that the Veteran's back pain would force him to sleep on the floor.  

In an October 2012 letter, the Veteran's son reported that he sees his father in pain twenty four hours a day and that the Veteran only gets about four hours of sleep at night due to his pain.  The son also reported that he has to help the Veteran walk because he often stops in mid-stride because of pain.  

In an October 2012 VA radiology post-procedure note, the Veteran received an epidural steroid injection for his back pain.  

On October 2012 VA examination, lumbar strain, intervertebral disc syndrome (IVDS), and degenerative joint disease lumbar spine were diagnosed.  The Veteran reported having flare-ups which caused difficulty walking, laying down, or sitting without pain.  On range of motion testing, forward flexion was to 90 degrees with evidence of painful motion at 85 degrees; extension was to 30 degrees or greater with evidence of painful motion at 25 degrees; right lateral flexion was to 30 degrees or greater with evidence of pain at 25 degrees; left lateral flexion was to 30 degrees or greater with evidence of pain at 25 degrees; right lateral rotation was to 30 degrees or greater with evidence of pain at 25 degrees; left lateral rotation was to 30 degrees or greater with evidence of pain at 25 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions with no loss in range of motion.  No ankylosis was noted.  The examiner noted the Veteran had functional loss of the thoracolumbar spine due to pain on movement.  The examiner found that the Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  IVDS was diagnosed, but the Veteran did not have any incapacitating episodes in the previous 12 months due to IVDS.  The examiner noted the Veteran used braces for his back and knees.  The examiner also noted that the Veteran's gait was antalgic, but opined that that was due to his knees.  

In the Veteran's February 2013 notice of disagreement he reported that he suffers from unbearable pain at night due to his lumbosacral strain, which causes shooting pain down both of his legs and up his spinal column through both shoulders and arms down to the fingers tips.  

In a May 2014 statement, the Veteran reported intense back pain with his "spine snapping and popping and both his lower shoulder blades feeling as if they were on fire."  He also reported he gets about two to two and a half hours of sleep at night. 

Based on review of a December 2014 thoracic spine MRI, moderate scattered spinal and forminal compromised due to moderate disc protrusions and spondylosis was diagnosed.    

In a statement received in January 2015, the Veteran continued to report of back pain.  He reported that his gait had changed, with his right foot pointing at least 30 degrees, causing him to have a constant limp.  He also reported that over the prior five years he had lived with pain level 10 out of 10, with over 100 episodes where he would have to cry or lean on a wall or person due to pain.  

On February 2015 VA back conditions examination the examiner noted degenerative disc disease of the thoracolumbar spine was diagnosed in 2004.  On range of motion testing, forward flexion was to 90 degrees; extension was to 30 degrees; right lateral flexion was to 30 degrees; left lateral flexion was to 30 degrees; right lateral rotation was to 30 degrees; left lateral rotation was to 30 degrees.  The examiner noted the Veteran had pain on forward flexion, extension, right lateral flexion, and right lateral rotation, and there was pain with weight bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions.  Range of motion after three repetitions were forward flexion was to 80 degrees; extension was to 25 degrees; right lateral flexion was to 30 degrees; left lateral flexion was to 30 degrees; right lateral rotation was to 30 degrees; left lateral rotation was to 30 degrees.  The examiner noted the Veteran was being examined immediately after repetitive use over time, which showed range of motion was forward flexion was to 80 degrees; extension was to 25 degrees; right lateral flexion was to 30 degrees; left lateral flexion was to 30 degrees; right lateral rotation was to 30 degrees; left lateral rotation was to 30 degrees.  The Veteran reported having flare-ups which would cause him to stop whatever he was doing mid-stride and he would have to sit down or lean on a wall.  The Veteran reported having functional impairment by not being able to walk or sit for a prolonged period of time.  He described the flare-ups as severe, occurring several times per day, and lasting from a couple of minutes to a couple of hours.  The examiner noted that the examination was not being conducted during a flare-up, but the examination supports the Veteran's statements describing functional loss during flare-ups.  The examiner noted that range of motion during a flare-up was forward flexion was to 80 degrees; extension was to 25 degrees; right lateral flexion was to 30 degrees; left lateral flexion was to 30 degrees; right lateral rotation was to 30 degrees; left lateral rotation was to 30 degrees.  The examiner noted that the Veteran had localized tenderness and guarding which resulted in abnormal gait or an abnormal spinal contour.  The examiner found there was no ankylosis of his spine.  The examiner also noted the Veteran has IVDS which resulted in episodes requiring bed rest having a total duration of at least one week but less than two weeks during the previous 12 months. 

On May 2015 VA back conditions examination degenerative arthritis of the spine was diagnosed.  The Veteran reported having daily lower back pain which occasionally radiated down both of his legs.  He also reported that he had had epidural steroid injections with minimal relief.  The examiner noted relieving factors included back exercises and traction.  The Veteran reported his baseline pain was rated 7 out of 10 with flare-ups occurring at least once a day.  The Veteran described his flare-ups as pain rated greater than 10 out of 10, with "stabbing start[ing] in the small of [his] back [that] goes up and down his spine," lasting from 5 to 60 minutes, and that he has numbness going down his right side to the bottom of his foot.   The Veteran also described the functional impairment due to his spine condition as being barely able to work due to the pain; having pain while driving, pain on movement, especially bending and turning; and pain in his lower back when walking for more than 15 minutes or standing for more than an hour.  On range of motion testing, forward flexion was to 90 degrees; extension was to 30 degrees; right lateral flexion was to 30 degrees; left lateral flexion was to 30 degrees; right lateral rotation was to 30 degrees; left lateral rotation was to 30 degrees.  The examiner noted the Veteran had pain on forward flexion, extension, right lateral flexion, and right lateral rotation, and there was pain with weight bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions.  The examiner noted there was objective evidence of localized tenderness in his mid-lumbar and paralumbar spine, as well as his right sacroiliac joint.  The Veteran was able to perform repetitive use testing with at least three repetitions.  Range of motion after three repetitions were forward flexion was to 80 degrees; extension was to 25 degrees; right lateral flexion was to 30 degrees; left lateral flexion was to 30 degrees; right lateral rotation was to 30 degrees; left lateral rotation was to 30 degrees.  The examiner opined that this functional loss was due to pain and fatigue.  The examiner noted the Veteran was being examined immediately after repetitive use over time, which showed range of motion was forward flexion was to 80 degrees; extension was to 25 degrees; right lateral flexion was to 30 degrees; left lateral flexion was to 30 degrees; right lateral rotation was to 30 degrees; left lateral rotation was to 30 degrees.  The examiner also noted that the examination was not being conducted during a flare-up, and he opined that "the examination is neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups," and he was unable to say without mere speculation as to whether pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability because he was not evaluated during a flare-up.  The examiner noted that the Veteran had localized tenderness and guarding which resulted in abnormal gait or an abnormal spinal contour.  The Veteran reported that he uses a cane and back brace due to his pain.  The examiner found there was no ankylosis of his spine.  The examiner also noted the Veteran has IVDS which resulted in episodes requiring bed rest having a total duration of at least one week but less than two weeks during the previous 12 months. 

In an August 2015 VA oncology note, the Veteran reported chronic low back pain with radiculopathy for 20 years.  He reported undergoing injections, acupuncture, physical therapy, and wearing a brace, but he "just had to learn to live with" the pain.  

At the June 2016 hearing, the Veteran testified that he seeks a 100 percent rating for his back disability due to ankylosis of his spine.  He testified that his son's doctor defines ankylosis as having a crooked spine, either spinal stenosis or spondylitis, degenerative arthritis of the spine, and locking of the spine.  He testified that he meets all four of these criteria.   He also testified that he has constant pain, which he described as being rated a10 out of 10 for other people but that he is able to bear it.  He testified that he has received injections of nerve blockers and periodic epidural pain shots.  He also testified that because of the pain he has difficulty walking, doing household chores, and other activities of daily life.  

On February 2017 VA back conditions examination lumbosacral strain, mild early degenerative joint and disc disease in L3-L5 vertebrae, and right lower extremity radiculopathy were diagnosed.  The Veteran reported "generally worsening back pain over time," and reported having flare ups with "aching pain and stiffness becoming so severe on some days that it is difficult for him to get out of bed and move around."  The Veteran also reported functional impairment due to his back disability as difficulty washing dishes and cleaning his house, intolerance for heavy lifting, and poor tolerance for long car rides.  On range of motion testing, forward flexion was to 40 degrees; extension was to 15 degrees; right lateral flexion was to 15 degrees; left lateral flexion was to 15 degrees; right lateral rotation was to 15 degrees; left lateral rotation was to 15 degrees.  The examiner described that the range of motion contributed to functional loss because "poor forward flexion limits lifting ability, and reduced lateral flexion and rotation limit dexterity for general physical work."  The examiner noted the Veteran did not have pain on examination, there was no objective evidence of localized tenderness or pain on palpitation of the joint or associated soft tissue of the thoracolumbar spine, and there was no evidence of pain with weight bearing.  The Veteran was able to perform repetitive-use testing with three repetitions with no loss in range of motion.  The examiner noted that the Veteran was not being examined immediately after repetitive use over time, but that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner described that functional loss was experienced with repetitive use over time due to pain, with no additional range of motion loss.  Such functional loss was manifested in pain with extended walking which restricts the ability to continue.  The examiner also noted that the Veteran was not being examined during a flare-up, but opined that the examination was medically consistent with the Veteran's statements describing flare-ups.  The examiner described that during flare-ups his pain significantly limited functional ability, but the examiner stated that he was unable to describe the limitation in terms of range of motion because the Veteran was not being examined during a flare-up and was not able to replicate the associated range of motion lost.  The examiner also opined that he could not address the Veteran's reported flare-ups on the February 2015 and May 2015 VA examinations because the February 2017 examiner was not present during those reported flare-ups.  The examiner found that the Veteran did not have guarding, muscle spasm of the thoracolumbar spine, ankylosis of the spine, or IVDS, and did not use any assistive locomotion devices.

Analysis 

The Board will first address whether a rating in excess of 10 percent is warranted for lumbosacral strain prior to February 2, 2015.  The Board finds that prior to February 2, 2015 the Veteran's back disability was not shown to be manifested by symptoms that more closely approximated the criteria for a higher (20 percent) rating.  A higher 20 percent rating requires thoracolumbar forward flexion to be no more than 60 degrees; a combined range of motion to be no more than 120 degrees, or that muscle spasm or guarding resulted in an abnormal gait.  On October 2012 VA examination, thoracolumbar forward flexion was to 90 degrees, with evidence of painful motion at 85 degrees, and combined range of motion was 240 degrees, with combined range of motion of 210 with evidence of painful motion.  The examiner did not find any additional limitation of motion of function on repetitive use.  While the October 2012 examiner noted the Veteran's gait was antalgic, he did not find that the Veteran had muscle spasms or guarding of his spine and opined that the Veteran's antalgic gait was due to his knees.  Furthermore, while the Veteran was noted to have IVDS on October 2012 VA examination, the evidence does not show that, prior to February 2015, the Veteran had any incapacitating episodes over any 12 month period.  Accordingly, a rating in excess of 10 percent prior to February 2, 2015 is not warranted.  

From February 2, 2015, the Veteran's lumbosacral strain is not shown to have been manifested by symptoms that more closely approximated the criteria for a higher (40 percent) rating.  A 40 percent rating requires thoracolumbar forward flexion to be no more than 30 degrees, or that there be favorable ankylosis of the entire thoracolumbar spine.  At no time after February 2, 2015 is the Veteran's thoracolumbar spine shown to have been ankylosed or forward flexion limited to 30 degrees.  On both February 2015 and May 2015 VA examinations thoracolumbar forward flexion was to 90 degrees and to 80 degrees both after repetitive use testing and during flare-ups.  On February 2017 VA examination thoracolumbar forward flexion was to 40 degrees, with no loss in range of motion on repetitive use testing and no pain on examination.  The February 2017 examiner noted that the examination was not conducted during a flare-up, but that the examination was medically consistent with the Veteran's reports of flare-ups.  Furthermore, on both the February 2015 and May 2015 VA examinations the Veteran reported incapacitating episodes of IVDS requiring bed rest of at least one week but less than two weeks during the prior 12 months, and on the February 2017 VA examination, the examiner noted the Veteran did not have IVDS and did not report having incapacitating episodes.  A 40 percent rating requires incapacitating episodes of at least four weeks in the prior 12 months.  

Regarding the presence of ankylosis, the Board has considered the Veteran's June 2016 testimony that he meets his son's doctor's definition of ankylosis.  While the Veteran is competent (i.e. qualified) to report a contemporary diagnosis from doctors, the Veteran does not have the appropriate medical training and expertise to make him competent to provide an opinion about the complex medical question of diagnosing ankylosis of the spine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (noting that lay statements are competent evidence as to observable features or symptoms of an injury or illness but are not competent as to complex medical questions).  Here, the Veteran has not reported a contemporary diagnosis of ankylosis from his son's doctor, but has only stated his lay believe that he meets the criteria for ankylosis as described by his son's doctor.  Further, the definition of ankylosis provided by the Veteran's son's doctor does not meet the definition for ankyloses for VA compensation purposes.  As described above, both favorable and unfavorable ankylosis are specifically defined for VA compensation purposes.  Both favorable and unfavorable ankylosis are manifested by a fixation of the spine, either in a neutral (zero degrees) position (favorable ankylosis) or causing other defined symptoms (unfavorable ankylosis).  See 38 C.F.R. § 4.71a, Code 5242, Note (5).  Here, the October 2012, February 2015, May 2015, and February 2017 VA examinations found the Veteran did not have ankylosis (as defined for VA compensation purposes).  These examiners' opinions are not contradicted by the record and range of motion findings, and the Board finds that they are significantly probative evidence of a lack of a current diagnosis of ankylosis of the spine as defined for VA compensation purposes.  Accordingly, a rating in excess of 20 percent from February 2, 2015 is not warranted.

The Board also recognizes the lay statements by the Veteran, his family, and his co-workers regarding the daily pain he experiences because of his back disability.  However, the manifestations of (and effects on daily living from) his service connected lumbosacral strain disability are reasonably described and addressed by the rating schedule because the rating criteria include painful movement, limitation of movement, and the resulting limitations.  See 38 C.F.R. § 4.71a.  

Finally, the Board recognizes that the Veteran's lumbosacral strain disability has neurological manifestations.  However, such neurological manifestations (and individual unemployability due to service-connected disabilities) have already been rated separately and, therefore, the Board may not consider them when assessing the severity of the lumbosacral strain disability.  See 38 C.F.R. § 4.71a, Code 5242, Note (1).

The Board notes that this decision does not leave the Veteran without recourse.  If his service-connected lumbosacral strain worsens in the future, he would be free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.  

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

Prior to February 2, 2015, a disability rating in excess of 10 percent for a lumbosacral strain is denied.

From February 2, 2015, a disability rating in excess of 20 percent for a lumbosacral strain is denied.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


